Citation Nr: 1133291	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-31 703	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right foot disability.

2. Entitlement to service connection for a left foot disability, to include as secondary to a right foot disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1970.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2004 rating action that denied service connection for right and left foot disabilities.

In September 2005, the Veteran testified at a Board hearing before undersigned Veterans Law Judge at the RO.

By decision of February 2007, the Board denied service connection for right and left foot disabilities.  The Veteran appealed the denials to the U.S. Court of Appeals for Veterans Claims (Court).  By June 2008 Order, the Court vacated the Board's February 2007 decision and remanded the matters to the Board for compliance with instructions contained in a  May 2008 Joint Motion for Remand of the appellant and the VA Secretary.

By decision of January 2010, the Board remanded this case to the RO for further development of the evidence and for due process development.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant if further action is required.


REMAND

Considering the record in light of the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)), and the Court's Order, the Board finds that all notice and development action needed to render a fair decision on the claims on appeal has not been accomplished.

In January 2010, the Board remanded this case to the RO to afford the Veteran a VA examination to evaluate orthopedic/neurological disability of the feet, conduct a current examination with a report of current disability, and furnish an opinion as to the relationship, if any, of any such foot disability to the veteran's military service.  

Appellate review of the report of the VA examination conducted on 30 April 2010 at the Ann Arbor, Michigan VA Medical Center (VAMC) and contained in the claims folder discloses that it appears to be incomplete.  While the examination report of record contains the examiner's opinion as to the relationship of the veteran's foot disability to his military service, it does not include clinical evaluation of orthopedic/neurological disability of his feet, or current clinical examination findings with a report of current disability.  Under the circumstances, the Board finds that this case must be remanded to the RO to obtain a complete copy of the 30 April 2010 examination report of the Veteran conducted at the Ann Arbor, Michigan VAMC.

In February 2004, the Veteran stated that he had not worked since November 2002 due to his health issues, and that in January 2004 a VA physician had advised him not to return to work.  In February 2004, a VA social worker noted that the Veteran had applied for Social Security Administration (SSA) disability benefits.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal.  See Murincsak; also, Lind v. Principi, 3 Vet. App. 493, 494 (1992).  In this case, the Board finds that due process of law requires the RO to obtain a copy of any SSA decision awarding or denying the appellant disability benefits, together with all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  The Board points out that, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1). 

The action identified herein is consistent with the duties imposed by the VCAA.  However, identification of specific action requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO via the AMC for the following action:

1.  The RO should obtain from the SSA a copy of any decision awarding or denying the appellant disability benefits, together with all medical records underlying that determination.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims folder.  

2.  The RO should obtain from the Ann Arbor, Michigan VAMC a complete copy of the 30 April 2010 examination report of the Veteran that includes clinical evaluation of orthopedic/neurological disability of his feet, and current clinical examination findings with a report of current disability.  All records/responses received should be associated with the claims folder.

3.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.
 
6.  If any benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The appellant needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

